Citation Nr: 0124601	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-20 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left inguinal 
hernia.  

2.  Entitlement to service connection for residuals of an 
injury to the ring finger of the left hand.  

3.  The propriety of the noncompensable initial rating 
awarded following a grant of service connection for residuals 
of a ruptured right Achilles tendon.  

4.  The propriety of the noncompensable initial rating 
awarded following a grant of service connection for a right 
inguinal hernia.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1978 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs in 
Roanoke, Virginia, which denied service connection for a left 
inguinal hernia and for residuals of an injury to the ring 
finger of the left hand but awarded service connection for a 
ruptured right Achilles tendon and for a right inguinal 
hernia and noncompensable ratings were assigned for each; 
both the awards of service connection and the ratings were 
made effective from July 1, 1999. 

Within his September 2000 substantive appeal, the veteran 
requested a personal hearing before a member of the Board 
sitting at the RO.  Such a hearing was scheduled in September 
2001; however, he failed to appear for his scheduled hearing. 


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
Pertinent regulations (which implement the Act but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) were recently promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).

Under the VCAA, required development actions may include 
requesting pertinent private and VA records, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

Considering first the veteran's claim for service connection 
for a left inguinal hernia, the record suggests pertinent 
private medical evidence has not yet been obtained.  The 
veteran has reported that his family physician referred him 
to Dr. Danny Cantwell who performed bilateral hernia surgery 
in January 2000.  However, the medical records associated 
with this treatment have not yet been obtained.  Therefore, a 
remand is warranted to obtain and associate this evidence 
with the record.  The veteran is also put on explicit notice 
of the fact that the VA cannot obtain this private medical 
evidence without his authorization.  If he desires VA 
assistance with the development of his claim, he must assist 
in such development as required.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

The veteran also seeks service connection for residuals of an 
injury to the ring finger of his left hand.  The veteran has 
reported having continued pain and stiffness since an 
inservice injury to that finger.  The diagnosis on VA 
examination in September 1999 was a sprain of the left ring 
finger.  A VA medical examination or opinion is required 
when, as here, the veteran has presented competent evidence 
of a current disability, and the evidence of record indicates 
it may be associated with military service.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Thus, a VA medical examination is 
required in order to determine if a medical nexus exists 
between his claimed in-service injury and his current 
disability of the ring finger of the left hand.  

Next, as to the claim for an initial compensable rating for 
residuals of a ruptured right Achilles tendon, at the time of 
official examination in September 1999, the examiner noted 
only that the veteran had a history of a tendon injury, but 
did not provide in-depth discussion thereof.  A comprehensive 
medical examination must be the veteran when it is necessary 
to adjudication of his claim.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); see also Fenderson v. West, 12 Vet. App. 119, 
127 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  
Therefore, it is necessary to remand this claim for the 
scheduling of a VA medical examination, to include a 
comprehensive evaluation of his disability in light of the 
pertinent diagnostic criteria.  

As to the claim for an initial compensable rating for a right 
inguinal hernia, as noted, since the official examination in 
September 1999 the veteran was afforded surgical repair of 
his hernia in January 2000 and has had no VA examination 
since then.  Likewise, as is noted above, the private medical 
records of this hernia surgery have not yet been obtained.  
Thus, a remand is required in order to obtain these medical 
records, and to afford him a current examination.  

Prior to having the veteran undergo any further examination, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records, beyond those 
specifically cited above.  This request must include any 
pertinent medical records from any VA facilities or other 
governmental entities.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Finally, by rating action in May 2001, the RO denied, in 
part, service connection for a low back disability.  In 
correspondence received in July 2001, the veteran voiced 
disagreement with that particular denial (but no other 
denials); this statement constitutes a notice of disagreement 
(NOD) on this matter.  As such, the RO is now required to 
send the veteran a statement of the case (SOC) as to this 
issue in accordance with 38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. §§ 19.29, 19.30 (2000).  In this regard, the Court 
has held that where an NOD has been submitted, the veteran is 
entitled to an SOC so that he may perfect his appeal.  The 
failure to issue an SOC is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

Therefore, for the reasons discussed above, this appeal is 
remanded for the following additional development:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the appellant may have received 
treatment, as well as any other source(s) 
or facility(ies) identified by the 
appellant.  The RO should specifically 
request the veteran sign and return 
release forms authorizing the VA to obtain 
the private treatment records of his 
unidentified family physician and Dr. 
Danny Cantwell.  In the alternative, the 
appellant himself may obtain and submit 
those records.  If any requested records 
are not available, or the search for such 
records otherwise yields negative results, 
that fact should be noted in the claims 
file, and he and his representative should 
be so notified.  The appellant is also 
free to submit any pertinent medical or 
other records in his possession, and the 
RO should afford him the opportunity to do 
so before arranging for him to undergo 
examination

2.  After all available records received 
pursuant to the above-requested 
development have been associated with the 
claims file, the RO should arrange for the 
appellant to undergo VA medical 
examination of his bilateral inguinal 
hernias.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine the 
appellant.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  After examination of the veteran, 
review of his pertinent medical history 
and assertions, and with consideration of 
sound medical principles, the examiner 
should offer an opinion as to whether it 
is as least as likely as not that any 
current left inguinal hernia disability 
was initially incurred in or aggravated by 
military service.  The examiner should 
also examine the veteran's service-
connected right inguinal hernia and 
provide findings relevant to the 
diagnostic criteria, including the size, 
reducibility, and need for support of the 
hernia.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to medical evidence and 
authority, as appropriate), should be set 
forth.

3.  The RO should also arrange for the 
appellant to undergo VA medical 
examination of his ring finger of the left 
hand and ruptured right Achilles tendon.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
appellant.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  After examination of the veteran, 
review of his pertinent medical history 
and assertions, and with consideration of 
sound medical principles, the examiner 
should offer an opinion as to whether it 
is as least as likely as not that any 
current disability of the ring finger of 
the left hand was initially incurred in or 
aggravated by military service.  The 
examiner should also examine the veteran's 
ruptured right Achilles tendon and provide 
findings relevant to the diagnostic 
criteria, including any loss of mobility 
or flexibility.  His resulting muscular 
impairment should be characterized as 
severe, moderately severe, moderate, or 
slight.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to medical evidence and 
authority, as appropriate), should be set 
forth in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully satisfied.  

5.  After completion of all requested 
development, and any additional 
development and/notification action 
indicated, the RO should again consider 
the veteran's claims in light of all 
pertinent evidence and legal authority.  
The RO must provide full reasons and 
basis for its determinations.

6.  If the benefits sought on appeal 
continue to be denied, the veteran must 
be furnished a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond with written 
and/or other argument in response thereto 
before the claims file is returned to the 
Board.

7.  The RO should send the veteran a 
statement of the case as to the issue of 
entitlement to service connection for a 
low back disability.  Only if the veteran 
perfects his appeal in an appropriate 
manner should the RO return this issue to 
the Board.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


